Per Gtjriam.
1. “Creditors without lien can not, as a general rule, enjoin their debtors from disposing of their property, nor obtain injunction or other extraordinary relief in equity.” Civil Code (1910), § 5495. “The power of appointing receivers and ordering injunctions should be prudently and cautiously exercised, and except in clear and urgent cases should not be resorted to.” Civil Code (1910), § 5477.
2. The facts in this ease do not bring it within any exception to the general rules, the plaintiff showing no lien upon or title to the property
of the defendant.

Judgment reversed.


All the Justices eoneur.